PER CURIAM.
We reverse and remand for further proceedings consistent with our en banc opinion in State v. Menefield, 575 So.2d 296 (Fla. 4th DCA 1991). In Menefield we receded from our holding in State v. Thomas, 536 So.2d 341 (Fla. 4th DCA 1988) that, as a matter of law, a general consent to search includes a consent to search a person’s genital area. We adopted instead, a totality of the circumstances test and now remand for application of that test to this case by the trial court.
ANSTEAD, LETTS and STONE, JJ., concur.